DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10 and 20 of U.S. Patent No. 11,292,750 B2 to Bird (hereinafter “Bird”). Although the claims at issue are not identical, claims 1, 3, 4, and 14 of the instant application are directed to an invention not patentably distinct from the claimed invention recited in claims 1, 2, 10 and 20 of Bird, because said instant claims 1, 3, 4 and 14 recite only limitations which are also recited in conflicting claims 1, 2, 10 and 20 of Bird. 

Claims 1, 3, 4, 6 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18, 20 and 26 of copending Application No. 15/842,530 (hereinafter “`530 application”). Although the claims at issue are not identical, claims 1, 3, 4, 6 and 14 are directed to an invention not patentably distinct from the claimed invention recited in claims 17, 18, 20 and 26 of the `530 application, because said instant claims 1, 3, 4, 6 and 14 recite only the limitations which are also recited in conflicting claims 17, 18, 20 and 26 of  the `530 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 7-13, 15 and 16 have been found allowable over the cited prior art of record.
The prior art does not disclose nor render obvious all the cumulative limitations of independent claim 7 with particular attention to “the thermally stable material further comprises one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate”; of independent claim 11 with particular attention to “a homogenized binder comprising a substantially homogeneous peritectic alloy comprising C, W, one or more of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U, and one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P”; or, of independent claim 12 with particular attention to “a the homogenized binder substantially free of Co”.  
WO 2009/027948 A1 to Element Six Ltd. (hereinafter “Element Six”) teaches exemplary carbide precipitates include Co3SnC0.7 and Fe3SnC (pages 18-21; Examples 1A and 2A of Element Six) and more broadly teaches the carbide precipitate formula includes the following: Sc3SnC1-n, Sc3GeC1-n, Y3SnC1-n, Sc3GaC1-n, Ti3GaC1-n, Ti3GeC1-n, Y3GeC1-n, Ti3SnC1-n, Ti3AlC1-n, Zr3SnC1-n, Sc3AlC1-n, Y3GaC1-n, Ce3SnC1-n, Fe3AlC1-n, V3GeC1-n, Fe3GaC1-n, V3AlC1-n, Fe3GeC1-n, V3GaC1-n, V3SnC1-n, Nb3GaC1-n, Ce3AlC1-n, Co3AlC1-n, Ni3AlC1-n, Co3GaC1-n, Ni3GaC1-n, Mn3AlC1-n, Co3GeC1-n, Cr3AlC1-n, Mn3GaC1-n, Mn3GeC1-n, Cr3GeC1-n, Pd3AlC1-n, and Cr3GaC1-n, wherein 0 < n < 0.75 (page 6, ll. 21-29; page 7, ll. 1-2, 4-5 of Element Six).  However, Element Six does not teach or suggest “the thermally stable material further comprises one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate” according to Applicant’s independent claim 7.
WO 2013/178554 A1 to Element Six Ltd. (hereinafter “Element Six III”) teaches polycrystalline material comprising a plurality of nano-grains of a crystalline phase of an iron group element and a plurality of crystalline grains of material in eluding carbon (C) or nitrogen (N); each nano-grain having a mean size less than 10 nanometres (See Abstract of Element Six III).  Element Six III teaches further the polycrystalline material may comprise crystalline grains of compound material of the form MxWyCz, where M is the iron group metal, x is a value in the range from 1 to 7, y is a value in the range from 1 to 10 and z is a value in the range from 0 to 4, the crystalline grains having a crystal structure such as that of eta-phase, theta-phase or kappa-phase carbide material (page 3, ll. 27-31 of Element Six III).  Element Six III teaches several phases comprising tungsten (W), cobalt (Co) and carbon (C) are known and are typically designated by Greek letters (page 16, ll. 23-24 of Element Six III).  Element Six III teaches an eta-phase composition is understood herein to mean a carbide compound having the general formula Mx M'y C2, where M is at least one element selected from the group consisting of W, Mo, Ti, Cr, V, Ta, Hf, Zr, and Nb; M' is at least one element selected from the group consisting of Fe, Co, Ni, and C is carbon (page 16, ll. 24-28 of Element Six III).  Element Six III teaches where M is tungsten (W) and M' is cobalt (Co), as is the most typical combination, then eta-phase is understood herein to mean Co3W3C (eta-1) or Co6WeC (eta-2), as well as fractional sub- and super-stoichiometric variations thereof (page 16, ll. 28-31 of Element Six III).  Element Six III teaches there are also some other phases in the W-Co-C system, such as theta-phases Co3W6C2, Co4W4C and Co2W4C, as well as kappa-phases Co3WgC4 and CoW3C (these phases are sometimes grouped in the literature within a broader designation of eta-phase) (page 16, ll. 31-34 of Element Six III).  However, when comparing those elements that compose the MxWyCz compound material of Element Six III and Applicant’s claimed formula A3XZ1-n, the Fe, Ni and Co of the Wy taught by Element Six III are not present in Applicant’s claimed X of A3XZ1-n which comprises one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P.  And, additional elements, e.g., Ru, Rh, Pd, Os, Ir and Pt, all related to Fe, Ni and Co, also are not recited as possible elements for Applicant’s claimed X of A3XZ1-n.  Given the elements composing the MxWyCz compound material of Element Six III differ from those elements composing Applicant’s claimed formula A3XZ1-n, there is no certainty the MxWyCz compound material of Element Six III will exhibit and possess “one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate” according to Applicant’s independent claim 7.
United States Pre-Grant Patent Application Publication No. 2013/0206287 A1 to Sato et al. (hereinafter “Sato”) teaches a Co-based alloy containing not less than 0.001 mass% and less than 0.100 mass% of C, not less than 9.0 mass% and less than 20.0 mass% of Cr, not less than 2.0 mass% and less than 5.0 mass% of Al, not less than 13.0 mass % and less than 20.0 mass% of W, and not less than 39.0 mass% and less than 55.0 mass% of Ni, with the remainder being made up by Co and unavoidable impurities (See Abstract of Sato).  As Sato teaches the alloy is Co-based (See Abstract of Sato) whereas in contrast Element Six teaches alloys free of Co, but not homogenized (page 6, ll. 21-29; page 7, ll. 1-2, 4-5 of Element Six), there is no teaching, suggestion or requisite motivation to modify the teachings of Element Six using the teachings of Sato and teach “a homogenized binder comprising a substantially homogeneous peritectic alloy comprising C, W, one or more of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U, and one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P” according to Applicant’s independent claim 11 and/or “a the homogenized binder substantially free of Co” according to Applicant’s independent claim 12.
For these reasons, there is no obvious reason to modify the teachings of Element Six using the teachings of any one of Element Six II, Element Six III or Sato and teach “the thermally stable material further comprises one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate” according to Applicant’s independent claim 7 or “a homogenized binder comprising a substantially homogeneous peritectic alloy comprising C, W, one or more of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U, and one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P” according to Applicant’s independent claim 11 or “a the homogenized binder substantially free of Co” according to Applicant’s independent claim 12.

Response to Arguments
Applicant’s claim amendments, see Amendment, filed February 7, 2022, with respect to the individual rejections of claims 9, 10, 11 and 12 under 35 USC 112(b); the rejection of claims 1, 4-6 and 8 under 35 USC 102(a)(1); the rejection of claims 9 and 10 under 35 USC 103; and, the rejection of claims 13-16 under 35 USC 103 have distinguished the claimed invention from the cited prior art of record.  Therefore, the aforementioned claim rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made under the judicially created doctrine of nonstatutory double patenting.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731